 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     ____________________________________________
 7                                                )
     KELLY CORCORAN,                              )
 8                                                )                  Case No. C21-478RSL
                             Plaintiff,           )
 9              v.                                )
                                                  )                  ORDER TO SHOW CAUSE
10   AMERICAN FAMILY MUTUAL INSURANCE             )
     COMPANY S.I., a foreign insurer,             )
11                                                )
                             Defendant.           )
12   ____________________________________________ )
13
            On April 19, 2021, the Court issued an order requiring the parties to file a Joint Status
14
     Report by May 17, 2021. On May 17, 2021, the defendant filed a “Status Report” indicating that
15
     plaintiffs had not, contrary to the Court’s Order, made any attempt to contact defendants or
16
     negotiate a joint report. Nor have plaintiffs sought or obtained an extension of time in which to
17
     make the required submission. Plaintiffs are therefore ORDERED to show cause by Thursday,
18
     June 3, 2021, why sanctions, including dismissal of the above-captioned case, should not be
19
     imposed for their failure to comply with the Order of April 19, 2021. The Clerk is directed to
20
     place this Order to Show Cause on the Court’s calendar for Friday, June 4, 2021.
21
22                 DATED this 18th day of May, 2021.
23
24
25
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
26

     ORDER TO SHOW CAUSE
